Citation Nr: 1119780	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for shortening of the right leg.  

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Cathy L. Greiner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In April 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, he indicated that he was currently receiving treatment for a cervical spine disability that was related to his right knee disability.  The Veteran is not currently service connected for a right knee disability.  Nevertheless, in light of the action taken below, the Board considers the Veteran's testimony to constitute an implicit claim for service connection for a cervical spine disability, to include as secondary to a right knee disorder.  As that claim has not been developed for appellate review, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a right knee disorder is REMANDED to the RO.


FINDING OF FACT

At the March 2011 Travel Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for right leg shortening.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for right leg shortening have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).

In August 2009, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for shortening of the right leg, as identified in the May 2009 statement of the case.  Thereafter, at his March 2011 Travel Board hearing, the Veteran stated that he was withdrawing his appeal as to that issue.  The Veteran's statement indicating his intention to withdraw the appeal as to that issue, once transcribed as a part of the record of his hearing, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for right leg shortening, there remains no allegation of errors of fact or law for appellate consideration concerning that issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim of entitlement to service connection for right leg shortening and must dismiss the issue.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2010).


ORDER

The appeal concerning the issue of entitlement to service connection for right leg shortening is dismissed. 


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's right knee claim.

The Veteran, in written statements and testimony before the Board, contends that his current right knee problems were caused or permanently worsened during his period of active service.  While he acknowledges that he fractured his right knee playing baseball as an adolescent, he maintains that preexisting condition was not disabling on entry.  The Veteran further asserts that his in-service right knee pain and related symptoms first manifested after he began performing Advanced Individual Training exercises, which caused his right knee joint to buckle.  Additionally, the Veteran contends that, following his military discharge, his right knee symptoms worsened to the point that, in the mid-1970s, he required treatment from a private orthopedic physician, who ran electrical current through his knee on a semi-weekly basis and "really took care of the pain."  Nevertheless, the Veteran asserts that he has continued to experience right knee pain and instability and that he currently takes prescription medication to treat those symptoms.

The Veteran's service medical records show that, on his August 1966 pre-induction examination, he reported a history of right knee weakness arising from a fractured patella that he had incurred when he was 12 years old.  His right knee condition was not considered disabling and he was found to be fit for active service.  Nevertheless, because a right knee abnormality was noted upon entry into active dirty, the Board finds that condition existed prior to service.  Accordingly, the presumption of soundness is rebutted with respect to the Veteran's right knee and the Board must consider whether any right knee disorder was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Veteran now maintains that he was never afforded an X-ray examination with respect to his right knee in service.  However, service medical records dated in January 1967 include X-ray findings, which were negative for any significant right knee abnormalities.  Throughout the remainder of his active service and on his July 1968 separation examination, the Veteran continued to report a history of right knee injury.  However, he denied any current right knee problems and none were shown on clinical evaluation.

Post-service medical records show that, in December 1984, the Veteran sought private orthopedic treatment for episodic right knee pain, locking, and instability.  A February 1985 right knee arthrogram revealed a torn medial meniscus for which the Veteran subsequently underwent arthroscopic surgery (meniscectomy).  Notwithstanding that April 1985 operation, he continued to suffer from right knee pain and instability, which necessitated additional arthroscopic surgery in December 1987.

The record thereafter shows that the Veteran was afforded an August 2008 VA examination in which he reported a history of pre-service and in-service right knee problems.  He stated that his current symptoms included chronic pain and giving way.  Clinical examination revealed shortening of the right leg, relative to the left, but was negative for any other significant abnormalities.  

Based on the results of the examination, the August 2008 VA examiner determined that no definitive right knee diagnosis could be offered.  Nevertheless, that examiner added that, if the Veteran in fact had a right knee condition that preexisted military service, it was less likely than not that the preexisting condition had been aggravated in service.  No rationale was provided for that opinion.  Additionally, the August 2008 VA examiner noted that he had reviewed the Veteran's service medical records and found no pertinent VA medical records.  However, that VA examiner expressly indicated that he had not reviewed any of the Veteran's private medical records.  Thus, it appears that the VA examiner did not take into account the private orthopedic records documenting the Veteran's recurrent outpatient treatment and surgery for right knee pain and instability.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Although the Veteran has already undergone a VA examination with respect to his right knee claim, the Board finds the August 2008 VA examiner's opinion to be inadequate for rating purposes.  That VA examiner declined to provide definitive opinions with respect to whether the Veteran had either current or preexisting right knee disabilities.  Thus, the Board considers that examiner's findings to be speculative in nature and of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, while cognizant of that VA examiner's determination that a preexisting right knee disorder, if any existed, was not aggravated in service, the Board notes that finding was not supported by a rationale, which reduces its probative weight.  Further, the Board considers it significant that the VA examiner's opinion did not take into account the Veteran's pertinent medical history, specifically the private records of treatment and surgery for right knee problems in the 1980s.  Accordingly, the Board finds that an additional VA examination and etiological opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In contrast with August 2008 VA examiner's report, that new VA examination should include a review of all pertinent evidence of record.  38 C.F.R. § 4.1 (2010).  

Next, it appears that private medical records may be outstanding.  The Veteran testified at his March 2011 Travel Board hearing that he had received outpatient treatment for knee pain and instability in the mid-1970s from the same private medical provider (Scott Orthopedic Group) that later treated him in the 1980s.  However, none of that provider's 1970s records have been associated with the claims folder and it does not appear that a specific request for those records has yet been made.  Accordingly, as the Board is now on notice that prior treatment records from that facility may exist that are relevant to the Veteran's claim, and since this case is being remanded for additional development on alternate grounds, the Board finds that an effort to obtain those additional pertinent records should also be made.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of his provider's records, it should be explained that his reauthorization of the release of any prior records is necessary before those records may be obtained.

Finally, the Board observes that, during the pendency of his appeal, the Veteran has submitted written statements indicating that he was scheduled to undergo a September 2008 Magnetic Resonance Imaging (MRI) examination and consult with a private neurosurgeon (Bryan R. Payne, M.D.)  He has also testified at his recent Travel Board hearing that he continues to receive clinical treatment for right knee problems.  However, no private treatment records dated after August 2008 have yet been requested.  Accordingly, a remand is also necessary to afford the Veteran the opportunity to authorize the release of any post-August 2008 medical records from the aforementioned neurosurgeon or other private medical providers that are pertinent to his claim.  The Veteran should also be advised, on remand, to submit copies of any additional records in his own possession that are pertinent to his claim.

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all records of treatment for right knee pain, instability, and related symptoms from the Scott Orthopedic Group, dated prior to December 1984.  Explain to the Veteran that his previous authorization for the release of that provider's records has expired, and that he will need to reauthorize the release of any pertinent pre-December 1984 records in order for VA to obtain them.  If the Veteran provides the completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  

2.  Request that the Veteran authorize the release of any private medical records showing treatment for right knee problems dated since August 2008.  If the Veteran provides the completed release form, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any pertinent treatment records in his own possession in support of his claim.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to assess the nature and etiology of any currently diagnosed right knee disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The VA examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the service medical records showing a history of right knee fracture that preexisted service, and the lay evidence that the Veteran has submitted regarding the right knee pain and buckling that he experienced during active duty.  Additionally, the examiner should consider the Veteran's post-service medical records, showing outpatient and surgical treatment for a right torn medial meniscus and related symptoms, the August 2008 VA examiner's report, and any additional clinical evidence obtained in accordance with this remand.  Additionally, the VA examiner should consider the Veteran's reports of a continuity of right knee symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should address the following: 

a)  Diagnose all current right knee disabilities.

b)  State whether it is at least as likely as not (50 percent or greater probability) that a preexisting right knee disability noted on entry was aggravated or permanently worsened by the training exercises that the Veteran performed in service, or otherwise underwent any permanent increase in severity beyond the natural progress of the disability during his period of active duty.

c)  State whether there is clear and convincing evidence that any preexisting right knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability, that did not preexist entrance to service, was caused or aggravated by the training exercises that the Veteran performed in service or by any other aspect of his period of active duty.

4.  Then, readjudicate the claim remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


